Citation Nr: 9933408	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for esophagitis.

4. Entitlement to service connection for various foot 
disorders in addition to the service-connected 
degenerative arthritis of both feet.

5. Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 until his 
retirement from service in November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

A VA examination for disability evaluation purposes in July 
1993 resulted in a diagnosis of fibromyalgia syndrome.  In 
the rating decision of September 1993 from which the current 
appeal originated the RO denied entitlement to service 
connection for fibromyalgia syndrome on the ground that this 
was essentially a pain syndrome which, in the absence of an 
underlying disease process, was not a disability under VA 
regulations.  By an interim final rule published in the 
Federal Register on May 7, 1996, 61 Fed. Reg. 20,438 (1996), 
VA added Diagnostic Code 5225 which provided criteria for 
rating fibromyalgia.  This interim final rule was adopted as 
a final rule on June 17, 1999.  See 64 Fed. Reg. 32,410 
(1999).  This matter is referred to the RO for its 
consideration.


FINDINGS OF FACT

1. There is competent evidence tending to show that the 
veteran's current low back disorder is related to service.

2. There is competent evidence tending to show that the 
veteran's current right shoulder disorder is related to 
service.

3. There is competent evidence tending to show that the 
veteran's esophagitis is related to service.

4. The veteran is service connected for degenerative 
arthritis of both feet; there is competent evidence 
tending to show that the veteran has other foot disorders 
which are related to service.

5. The veteran's sinusitis can be classified as no more than 
moderate and is not manifested by three or more 
incapacitating episodes requiring prolonged antibiotic 
treatment (lasting four to six weeks), or more than six 
non-incapacitating episodes per year.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).

2. The claim of entitlement to service connection for a right 
shoulder disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3. The claim of entitlement to service connection for 
esophagitis is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4. The claim of entitlement to service connection for foot 
disorders, in addition to arthritis of both feet, is well 
grounded.  38 U.S.C.A. § 5107(a).

5. An evaluation in excess of ten percent for sinusitis with 
headaches is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (as in 
effect prior to and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Issues

Background.  The veteran's July 1970 Report of Medical 
Examination for enlistment is negative for any pertinent 
complaints or findings.  Similarly, subsequent periodic 
examinations in August 1974, April 1978, September 1983, May 
1986, and May 1991 were negative for any pertinent pathology.  
A report of separation examination in or around November 1992 
is not available for review.

With regard to the veteran's foot problems, the service 
medical records reflect that the veteran was seen in February 
1972 for complaints of right foot pain and swelling as a 
result of falling while on a skiing trip.  The impression on 
examination the following day was contused right ankle.  A 
September 1983 report of Emergency Care and Treatment 
reflects a diagnosis of right foot cellulitis.  In June 1990, 
the veteran sought treatment for a two to three month history 
of a growth on the sole of his left foot.  The assessment was 
left foot tendonitis.  He was treated for a mass in the arch 
of his left foot in December 1990 and February 1991.  A 
February 1991 letter from J. G. Clough, D.P.M., at the 
Montana Podiatric Medical Associates reflects that the 
veteran was referred for evaluation and treatment of the 
painful lump on the bottom of his left foot.  The veteran 
further complained of foot and leg cramps on both sides as 
well as some warts on the bottom of his left foot.  The 
examiner noted that the veteran had quite a remarkable 
pronation condition on both feet which attributed to the 
symptoms in his feet and legs.  Orthotic inlays were 
recommended to reduce the majority of the spasms and cramps 
in the veteran's feet and legs.  In February 1992, the 
veteran sought treatment for the left foot nodule which had 
returned with increased pain.  In March 1992, the veteran's 
left foot nodule was diagnosed as probable plantar 
fibromatosis.  This assessment was continued upon examination 
in August 1992.  In October 1992, the assessments were left 
foot verruca plantaris and ganglion cyst.

With regard to the veteran's esophageal problems, the service 
medical records show that he was seen in January 1978 for 
vomiting, nausea, slight diarrhea, and mild epigastric pain.  
A February 1980 treatment report notes that the veteran 
complained of waking up with very sharp mid sternal chest 
pain which radiated up to his throat and slight shortness of 
breath.  The assessment was questionable esophagitis or 
gastrointestinal etiology.  Upon follow-up examination two 
days later, the veteran reported much relief from antacids.  
The assessment was rule out peptic ulcer disease, esophageal 
reflux, and hiatal hernia.  An upper gastrointestinal series 
performed in March 1980 was noted to be within normal limits.  
It was also noted that the veteran was asymptomatic.  The 
assessment was probable esophagitis.  

With regard to the veteran's low back problems, the service 
medical records show that, in June 1983, the veteran sought 
treatment for a three week history of lower back pain.  It 
was noted that the lower back pain had occurred while sliding 
into base when playing softball.  He reported that he had 
experienced increased spasms along the entire right side of 
the body but that this symptom had since resolved.  The 
assessment was contused sacroiliac joint.  In November 1987, 
the veteran sought treatment for acute low back pain which 
radiated down the left leg to the ankle.  The assessment was 
lumbosacral strain.

With regard to the veteran's right shoulder problems, the 
service medical records show that, in May 1988, the veteran 
complained of experiencing pain and grinding in the right 
shoulder when reaching across the chest during the previous 
seven days.  There was no known trauma or injury.  The 
assessment was right shoulder bursitis and he was referred to 
physical therapy.  A May 1988 Radiologic Consultation Report 
notes no fracture or subluxation.  Physical therapy records 
reflect that the veteran continued to experience discomfort 
after three treatment sessions and failed to return for 
further treatment thereafter.  

VA outpatient treatment records reflect that, in January 
1993, the veteran sought treatment for several problems, 
including a ganglion cyst of the left foot and plantar warts, 
pressure behind his eyes, and bursitis in the neck area, low 
back and elbows.  Physical examination demonstrated left foot 
neuroma at the instep and extensive planter's warts.  In 
February 1993, the veteran sought treatment at the podiatry 
clinic for a painful lump, which had been present for 
approximately two years.  It was noted that the lump had 
resolved with injection therapy upon prior treatment; 
however, it had returned and was larger than before.  The 
assessment was plantar fibroma and verruca plantaris.  

An April 1993 report of VA hospitalization reflects that the 
veteran underwent removal of warts from his left foot and big 
toe.  

Upon VA examination in July 1993, the examiner noted that the 
veteran reported a seven year history of generalized joint 
pain and bursitis, tendonitis, and sprains of multiple joints 
including his right shoulder.  It was reported that the 
veteran's esophageal problems had cleared.  Musculoskeletal 
examination revealed tenderness of the inter-scapular area on 
the right and a tender nodule overlying the veteran's right 
sacrum.  All joints had full range of motion and no swelling.  
The veteran had a one quarter by one half inch tender nodule 
on the sole of his left foot.  X-rays of the right shoulder 
was essentially within normal limits.  X-rays of the feet 
showed hammer toes, calcaneal spurs, and some hypertrophic 
change along the lateral side of the first 
metatarsophalangeal joints, bilaterally.  The impression 
included fibromyalgia syndrome with tender nodules, left 
foot, and overlying the right sacrum.

In a letter dated in December 1993, J. G. Clough, D.P.M., 
stated that he had examined the veteran in 1991 for several 
problems with his feet.  There had been a mass on the plantar 
aspect of his foot which seemed to be consistent with a 
fibroma or ganglion cyst, a verracae on the bottom of his 
foot, and pronated feet which were causing significant 
postural complaints.  Dr. Clough commented that the veteran 
probably had a problem somewhere in his lower extremities 
which he was compensating for and which was causing his 
pronated foot condition.  Dr. Clough further commented that 
the veteran's foot pain was probably due to the fact that the 
veteran wore military boots for a number of years without 
proper support.

During his June 1994 hearing at the RO, the veteran testified 
that his low back disorder first developed in service as a 
result of repeatedly lifting and moving property around.  He 
reported that he had joint problems, including problems with 
his right shoulder.  He stated that his esophageal problems 
developed during service, in conjunction with his sinus 
problems and headaches, and that these problems have 
continued to the present.  The veteran testified that he used 
to jog up to five miles per day during the early part of his 
military service and eventually developed muscle spasms in 
his legs which occasionally traveled up to his lower back.  
He stated that he currently wears arch supports which help a 
little bit.  The veteran claimed that he has a combination of 
problems with his feet, including spurs, cysts, flat feet, 
and muscle spasms.  

VA outpatient treatment records include a September 1994 
notation that the veteran had chronic knee and shoulder pain 
for which he took Motrin.  

Upon VA examination in November 1996, the veteran reported 
that his low back pain was the result of heavy lifting during 
service.  He stated that the pain stays in the low back area 
and radiates down to his sacroiliac joints.  The veteran also 
reported experiencing on and off right shoulder problems as a 
result of a lifting injury in 1987.  The veteran reported 
that he had good arches upon enlistment but developed flat 
feet during service because of the long runs he used to do.  
The examiner commented that the veteran probably just had a 
strained foot and feels better with arch supports.  Objective 
findings showed that, when he stood, the veteran had good 
arches in both feet; however, the left longitudinal arch was 
slightly lower and had a little medial bulging compared to 
the right one.  It appeared that he had a little left lumbar 
scoliosis.  It was noted that, when lying prone, the veteran 
was somewhat tender to pressure all over the lumbar spine and 
around both sacroiliac joints.  Objective findings included 
some tenderness posteriorly and around the bicipital groove 
and weakness of abduction against resistance compared to the 
left shoulder, which was manifested by pain in the anterior 
and posterior region.  The veteran also had weakness of 
flexion to the right forearm against resistance and 
tenderness along the bicipital groove.  The examiner noted 
that, as the veteran was left handed, his right arm was the 
minor extremity.  X-rays of the low back revealed osteophyte 
formation at the L3-4 levels and minimal loss of the normal 
lordosis with some straightening noted.  Radiologic 
examination of the right shoulder revealed no abnormality.  
X-rays of the feet revealed minimal osteophyte formation at 
the distal aspect of the medial malleolus and some calcaneal 
spur formation.  The impressions included chronic lumbosacral 
strain, rule out rheumatoid arthritis; chronic right shoulder 
sprain with bicipital tendinitis, weakness and limitation of 
abduction and forward flexion, and the inability to get the 
arm fully overhead; and bilateral strained foot, left worse 
than right, with minimal hammertoe deformities and left 
calcaneal spur by history.

A November 1996 report of VA esophagus examination notes that 
the veteran stated that he was first diagnosed with 
esophagitis in the late 1970's.  The veteran reported 
experiencing 6-10 attacks of heartburn per month and 
indicated that the symptoms are controlled by antacids.  He 
denied associated nausea, vomiting, or bowel or bladder 
problems.  Objective findings included no evidence of 
esophageal motility problems.  An esophagogastroduodenoscopy 
was not performed.  The diagnosis was gastroesophageal reflux 
disease.

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the appellant.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  Thus, in order to deny the appellant's claim, the 
Board must conclude that the fair preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Low Back Disorder:  The record establishes that the veteran 
sought treatment for low back pain on two occasions during 
service.  In June 1983, the veteran was assessed to have a 
contused sacroiliac joint as a result of sliding into base 
when playing softball, and in November 1987, the assessment 
was lumbosacral strain.  VA outpatient treatment records show 
that the veteran complained of low back bursitis in January 
1993 and fibromyalgia syndrome was noted upon VA examination 
in July 1993.  Additionally, the veteran has stated that his 
low back pain has continued to the present.  The most recent 
evidence of record, a November 1996 report of VA examination, 
includes a diagnosis of chronic lumbosacral strain.  In view 
of the in-service treatment and assessment of lumbosacral 
strain, continuity of symptomatology, and the current 
diagnosis of chronic lumbosacral strain, the Board finds that 
the veteran's claim of entitlement to service connection for 
a low back disorder is well grounded.

Right Shoulder Disorder:  The record establishes that the 
veteran was treated for right shoulder pain and underwent 
physical therapy during service in May 1988.  The veteran 
complained of bursitis in the neck area during VA outpatient 
treatment in January 1993, tenderness of the inter-scapular 
area on the right was noted upon VA examination in July 1993, 
and chronic shoulder pain was noted during VA outpatient 
treatment in September 1994.  The veteran has testified that 
he has continued to experience right shoulder pain.  When 
examined by the VA for disability evaluation purposes in 
November 1996, the impression was chronic right shoulder 
sprain with bicipital tendinitis, weakness and limitation of 
abduction and forward flexion, and inability to get the arm 
fully overhead.  In view of the veteran's in-service 
complaints of and treatment for right shoulder pain, the 
continuity of symptomatology, and the current diagnosis with 
respect to the veteran's right shoulder impairment, his claim 
of entitlement to service connection for a right shoulder 
disorder is well grounded.

Esophagitis:  The record establishes that the veteran was 
treated for gastrointestinal complaints during service.  In 
January 1978, he complained of epigastric pain.  In February 
1980, he sought treatment for sharp mid sternal chest pain 
which radiated up to his throat and slight shortness of 
breath.  The assessment was questionable esophagitis or 
gastrointestinal etiology.  The veteran was diagnosed with 
probable esophagitis in March 1980.  The report of VA 
examination in July 1993 reflects that the esophageal 
problems had cleared.  However, the veteran testified that 
his esophageal complaints began in service and had continued 
to the present and VA examination in November 1996 resulted 
in a diagnosis of gastroesophageal reflux disease.  In view 
of the veteran's in-service complaints, his testimony as to 
continuity of symptomatology, and the current diagnosis of 
gastroesophageal reflux disease, the veteran's claim of 
entitlement to service connection for esophagitis is well 
grounded.

Bilateral Foot Disorder:  The service medical records clearly 
show that the veteran sustained a right foot injury while 
skiing in February 1972, was diagnosed with right foot 
cellulitis in September 1983, and was treated for a recurrent 
left foot mass and associated foot and leg cramps.  
Significantly, Dr. Clough noted that when he saw the veteran 
during 1991 the veteran had pronated feet.  The veteran's 
left foot nodule was diagnosed as probable plantar 
fibromatosis.  The diagnoses with respect to the veteran's 
feet also included plantar fibroma and verruca plantaris.  
Post-service treatment records, VA examination reports, and 
the veteran's statements reflect that he has continued to 
experience foot problems which include bilateral strained 
foot, hammer toes, calcaneal spurs, and some hypertrophic 
change along the lateral side of the first 
metatarsophalangeal joints, bilaterally.  Moreover, a 
December 1993 letter from Dr. Clough stated that the 
veteran's foot pain was probably due to the fact that the 
veteran wore military boots for a number of years without 
proper support.  

In view of the foot problems documented during the veteran's 
military service, the veteran's testimony as to continuity of 
symptoms, and the current diagnosis of multiple foot 
disorders in addition to the arthritis of the veteran's feet, 
the Board concludes that the veteran's claim of entitlement 
to service connection for foot disorders in addition to 
arthritis is well grounded.


Increased Evaluation for Sinusitis

Background.  The veteran was granted service connection for 
sinusitis by a September 1993 rating action.  This 
determination was based on service medical records, which 
included records of treatment for recurrent sinusitis, and a 
July 1993 report of VA examination.  This disorder was 
evaluated as noncompensably disabling because the evidence 
did not show definite atrophy of the internasal structure and 
moderate secretion.

During his June 1994 hearing at the RO, the veteran testified 
that his sinus problem was productive of sinus drainage which 
sometimes resulted in broken blood vessels, pressure behind 
the eyes, and constant headaches for which he had been 
prescribed medication.  He further reported that his sinuses 
were very dry and taut when he woke up in the morning and, 
after being at work for awhile, they become painful and 
caused him to blow his nose constantly.  The veteran stated 
that his sinuses become so impacted sometimes that they don't 
drain.  He recalled that the pressure behind his eyes 
sometimes caused him to see sparkles and increased in 
severity when his sinuses stopped draining.  The veteran also 
testified that his headaches are always across his forehead 
and, at their most severe, last eight to nine hours.  He 
stated that his sinuses occasionally drain down his throat 
and result in breathing problems.

VA outpatient treatment records reflect that the veteran 
sought medication refill for his "sinuses" in September 
1994.  He reported that he had been sneezing blood during the 
previous several months and complained of chronic post nasal 
drainage, night cough productive of white and occasionally 
blood streaked sputum, recurring watery and irritated eyes, 
and sneezing.  Objective findings included mild tenderness 
over the frontal sinuses, some retro-orbital pain with 
percussion, nasal redness and congestion, and slightly red 
throat.  The assessment was probable sinusitis.

Upon consideration of the foregoing, by a September 1995 
rating action, the schedular evaluation for the veteran's 
service-connected sinusitis with headaches was increased to 
10 percent disabling.

A December 1996 report of VA nose and sinuses examination 
reflects that the veteran began to have headaches with 
associated nasal congestion around 1980.  There was no 
surgery, but he had been given various medication.  Allergy 
testing was done and desensitization begun.  He had been on 
the desensitization about a year at the time of the 
examination.  Examination revealed that the nasal mucosa was 
somewhat red.  There was deviation of the nasal septum to the 
right, and the frontal sinuses and infraorbital foramina were 
tender.  Minimal tenderness of the temporomandibular joints 
and masticators was also noted.  Computed tomography (CT) 
scan showed obstruction of the maxillary ostia bilaterally, 
small bilateral conchae bullae mucosal thickening with a 
polyp in the right antrum, and an air-fluid level in the left 
antrum.  Minimal mucosal thickening of the frontal sinuses 
was also noted.  The impression was reactive airway disease, 
with allergic rhinitis and chronic maxillary and frontal 
sinusitis, and deviation of nasal septum, only mildly 
obstructing.

Criteria.  The United States Court of Veterans Appeals 
(Court) has stated that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim of entitlement to an 
increased rating for sinusitis with headaches is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board finds that the facts relevant to the issue on appeal 
have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  38 U.S.C.A. § 5107(a). 

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Prior to October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514, a non-compensable evaluation was warranted 
for mild or occasional symptoms of chronic sinusitis or x-ray 
manifestations only.  A ten percent evaluation was warranted 
for moderate chronic sinusitis with discharge or crusting or 
scabbing, infrequent headaches.  Severe chronic sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence, warranted a 30 percent evaluation.  Postoperative 
chronic sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations warranted a 50 percent 
evaluation.

The schedule for rating disorders of the respiratory system 
was revised, effective October 7, 1996.  Under the applicable 
criteria in effect from October 7, 1996, an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.  A non-
compensable evaluation is warranted for chronic sinusitis 
detected by x-ray only.  An evaluation of ten percent is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent evaluation.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The regulations noted above had not been published or become 
effective at the time the RO issued the September 1993 
decision denying an increased (compensable) rating or the 
September 1995 decision which evaluated the veteran's 
service-connected sinusitis as 10 percent disabling; 
therefore, the revised regulations were not applied by the RO 
at that time.  The RO did apply them in its supplemental 
statement of the case in August 1997.  The Board will 
therefore consider the new criteria along with the old 
criteria.

Analysis.  The most recent medical evidence reveals the 
veteran has reactive airway disease, with allergic rhinitis 
and chronic maxillary and frontal sinusitis, and deviation of 
nasal septum, only mildly obstructing.  The medical evidence 
does not demonstrate severe chronic sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  Nor 
does the medical evidence demonstrate three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting four to six weeks), 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

The veteran has not indicated that the sinus problems with 
associated headaches have been incapacitating and the record 
is negative for evidence of severe chronic sinusitis with 
frequently incapacitating recurrences.  The record does not 
reflect that the veteran's sinusitis is productive of three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment (lasting four to six 
weeks).  Likewise, the record does not reflect that the 
veteran's sinusitis is productive of more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

The Board has considered the applicability of "staged 
ratings," in accordance with the Court's holding in Fenderson 
v. West, supra.  However, even with the variable nature of 
the veteran's symptomatology, the Board finds that the 
evidence does not show any period, or "stage," where the 
severity of the veteran's sinusitis met or nearly 
approximated the criteria for a disability rating in excess 
of 10 percent.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
as to this matter is granted.

The claim of entitlement to service connection for a right 
shoulder disorder is well grounded.  To this extent only, the 
appeal as to this matter is granted.

The claim of entitlement to service connection for 
esophagitis is well grounded.  To this extent only, the 
appeal as to this matter is granted.

The claim of entitlement to service connection for foot 
disabilities, other than arthritis, is well grounded.  To 
this extent only, the appeal as to this matter is granted.

An evaluation in excess of ten percent for chronic sinusitis 
is denied.


REMAND

As the veteran's claims of entitlement to service connection 
for the above discussed disabilities have been found to be 
well grounded, VA has a statutory duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The Board finds that both the July 
1993 and November 1996 VA examinations are inadequate for 
adjudication of the veteran's claims.  No opinion was offered 
by any examiner as to the etiology or date of onset of any 
identified pathology.  Accordingly, the Board finds that the 
duty to assist has not been fulfilled.  Therefore, the Board 
is of the opinion that another examination of the veteran 
would materially assist in the adjudication of his appeal.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Consequently, the Board concludes that a REMAND is necessary 
for a full and fair adjudication of the veteran's appeal with 
respect to his claims of entitlement to service connection 
for low back, right shoulder, esophageal and foot disorders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
obtain a copy of any examination accorded 
the veteran in connection with his 
retirement from military service in 
November 1992.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back, 
right shoulder, esophageal, and foot 
problems since his discharge from active 
duty.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

3.  The claims folder should be made 
available to the examiner who conducted 
the November 1996 joints examination.  
The examiners should review the evidence 
on file, and then express opinions as to 
the etiology and date of onset of the 
chronic lumbosacral strain, the chronic 
right shoulder sprain, and the bilateral 
strained foot, with hammertoe deformities 
and left calcaneal spur.  The examiner 
should indicate whether or not each of 
the above identified disabilities can be 
clearly dissociated from the in-service 
complaints and findings documented in the 
service medical records and summarized 
above.

If the examiner who conducted the 
November 1996 joints examination is 
unavailable, a new examination should be 
scheduled for the veteran and the 
opinions requested obtained from the new 
examiner.  

4.  The claims folder should be made 
available to the examiner who conducted 
the November 1996 esophagus examination.  
The examiner should review the evidence 
on file, and then express an opinion as 
to the etiology and date of onset of the 
gastroesophageal reflux disease 
diagnosed.  The examiner should indicate 
whether or not this disorder can be 
clearly dissociated from the in-service 
complaints and findings documented in the 
service medical records and summarized 
above.

If the examiner who conducted the 
November 1996 examination is unavailable, 
a new examination should be scheduled for 
the veteran and the opinions requested 
obtained from the new examiner.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.

6.  After completing any additional 
development deemed necessary in addition 
to that requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for low back, right 
shoulder, esophageal, and foot disorders 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals







